Citation Nr: 1028945	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
xerosis and prurigo nodularis of the lower extremities (skin 
disorder) from March 29, 2006.

3.  Entitlement to an initial compensable rating for diarrhea 
with intermittent constipation from March 29, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2006 and September 2006 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in Des 
Moines, Iowa.

The Veteran's notice of disagreement (NOD) as to September 2006 
rating decision also expressed disagreement with the RO's denial 
of his claims of service connection for a left renal cyst, type 2 
diabetes mellitus, and erectile dysfunction.  However, the 
Veteran thereafter withdrew his NOD as to these issues in 
December 2006 and April 2008 statements to the RO.  See 38 C.F.R. 
§ 20.204(b) (2009) (an appeal may be withdrawn at any time before 
the Board promulgates a decision).  Accordingly, the only issues 
on appeal are as listed on the first page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that a January 2006 record generated 
by the RO shows that the Veteran has been in receipt of Social 
Security Administration (SSA) disability benefits since 1987.  
However, while voluminous medical records have since been 
associated with the claims files, some of which may be 
duplicative of records held by the SSA, a review of the record on 
appeal fails to show that the RO ever requested or obtained the 
appellant's records from the SSA.  Therefore, the Board finds 
that a remand is required to obtain these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. App. 
168, 171 (2000) (holding that VA has a duty to acquire both the 
Veteran's SSA decision and the supporting medical records 
pertinent to the SSA claim).  

The Veteran in writings to VA has alleged that his service 
connected hepatitis C, skin disorder, and diarrhea with 
intermittent constipation have become worse since his last VA 
examination.  Moreover, the Board's review of the record shows 
that his last VA examination was almost three years ago - in July 
2007.  Therefore, the Board finds that while the appeal is in 
remand status the Veteran should be provided with new VA 
examinations to ascertain the current severity of these service 
connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended only 
if it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, 
if they cannot be located or no such 
records exist, a memorandum of 
unavailability must be associated with the 
claims files and the Veteran should be 
provided with a copy of that memorandum.

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a hepatitis C examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating hepatitis C, the examiner is to 
thereafter provide a detailed review of the 
Veteran's history, current complaints, and 
the nature and extent of his hepatitis C.

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination by a dermatologist.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating xerosis and prurigo nodularis of the 
lower extremities, the examiner is to 
thereafter provide a detailed review of the 
Veteran's history, current complaints, and 
the nature and extent of his xerosis and 
prurigo nodularis of the lower extremities.

4.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination by a 
gastroenterologist.  The claims folders are 
to be provided to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating diarrhea with intermittent 
constipation, the examiner is to thereafter 
provide a detailed review of the Veteran's 
history, current complaints, and the nature 
and extent of his diarrhea with 
intermittent constipation.

5.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009). 

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  
Such readjudication should also consider 
whether a separate rating for the diarrhea 
with intermittent constipation caused by 
the Veteran's service connected hepatitis C 
violates the rule against pyramiding.  See 
38 C.F.R. §§ 4.14, 4.114, Diagnostic 
Codes 7319, 7345.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

